DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Miyawaki et al. (EP 2932873 A).
Miyawaki et al. discloses the invention including:
Claim 1; a housing 2 having two opposed sides (see Fig. 1 and 3A) and an interior area 3 dimensioned to be capable of holding a brewable substance (see para. 0015), the housing substantially composed of a porous material (see para. 0015 and 32); a handle 10 provided on one of the two opposed sides of the housing, the handle capable of being attached (see Fig. 3A) to a beverage container 200 so as to fix the housing at a position within the beverage container; and a plurality of perforations 4 provided on the housing.
Claim 7; a wing 11 connected to one of the two opposed sides of the housing by an arm 15, and the wing and arm are capable of being attached over a lip (see Fig. 3A) of the beverage container.
Claim 8; a second handle 10 including a second wing 11 connected to one of the two opposed sides of the housing by a second arm 15, and the wing and arm are capable of being attached over a lip (see Fig. 3A) of the beverage container.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki et al. (EP 2932873 A).
Miyawaki et al. discloses the invention substantially as claimed except for each perforation has a diameter of about 2.33mm.  It would have been an obvious matter of design choice to modify the device of Miyawaki et al. by providing the each perforation has a diameter of about 2.33mm, since such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki et al. (EP 2932873 A).
Miyawaki et al.discloses the claimed invention except for the plurality of perforations comprise between about 30 perforations and about 70 or 80 perforations and wherein the plurality of perforations include substantially the same number of perforations In re Aller, 105USPQ 233.
Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki et al. (EP 2932873 A).
Miyawaki et al. discloses the invention substantially as claimed except for each perforation has a diameter of about 2.33mm.  It would have been an obvious matter of design choice to modify the device of Miyawaki et al. by providing the each perforation has a diameter of about 2.33mm, since such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Miyawaki et al. discloses the claimed invention except for the plurality of perforations comprise between about 30 perforations and about 70 or 80 perforations and wherein the plurality of perforations include substantially the same number of perforations on each of the at least two sides. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Miyawaki et al.by providing the above limitations for the purpose of improving controlling the flow of liquid, since it has been held that where the general conditions of a claim are disclosed in In re Aller, 105USPQ 233.
Miyawaki et al. discloses the invention substantially as claimed including;
Claim 13; a second handle 10 provided on the other of the two opposed sides of the housing, the handle and second handle movable between a stowed position proximate to the housing and a deployed position (saee Fig. 3A) at a distance from the housing, the handle and second handle capable of being attached to an upper rim of the beverage container in the deployed position (see Fig. 6), and the plurality of perforations arranged around the handle and second handle in the stowed position.
Claim 15; wherein the brewable substance is coffee (see para. 0015) having a medium grind (the housing 2 is capable of holding a medium grind coffee).

Allowable Subject Matter
Claims 9-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior arts are cited to show related devices:
Yang teaches a plurality of perforations 25.
Saitho et al. teaches a drip bag.
Chang teaches a drip bag (see fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724